DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 31, 36, 38, 43, 45 and 49 are objected to because of the following informalities:

For claim 31, Examiner believes this claim should be amended in the following manner:
An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising:
a) a camera; 
b) a screen; and 
c) an augmented reality (AR) application configured to perform at least the following: 
i. receive a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 
ii. receive photos of physical corners of a physical floor in reference to the fixed coordinate system; 
physical corners of the physical floor in the photos of the physical corners of the physical floor and assemble the detected corners into a floorplan of the space with a virtual floor; 
iv. generate virtual quasi-infinite vertical planes extending from each measured line in [[the]] a first set of measured lines between the detected corners representing initial virtual walls of the space; 
v. receive photos of intersection points between a physical ceiling and the initial virtual walls (ceiling intersections); 
vi. detect the ceiling intersections in the photos of the intersection points between the physical ceiling and the initial virtual walls and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 
vii. receive photos of wall openings; -2-U.S. Serial No. 16/862,272Attorney Docket No. 49624-709.302 Preliminary Amendment and Response to Notice to File Missing Parts mailed May 6, 2020 
viii. detect the wall openings in the photos of the wall openings; 
ix. detect damage to the space in the photos of the physical corners of the physical floor, the photos of the intersection points between the physical ceiling and the initial virtual walls, or the wall openings; and 
x. assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.




The electronic device of claim 31, wherein the AR application is further configured to provide an interface allowing a user to move or adjust positions of one or more of: the detected corners of the virtual floor, intersection points between the virtual ceiling and the truncated virtual walls, segments of the truncated virtual walls, the wall openings, and the representation of the damage.

For claim 38, Examiner believes this claim should be amended in the following manner:
A method of generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on an electronic device comprising a camera and a screen, the method comprising: 
a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 
b) receiving photos of physical corners of a physical floor in reference to the fixed coordinate system; 
c) detecting the physical corners of the physical floor in the photos of the physical corners of the physical floor and assemble the detected corners into a floorplan of the space with a virtual floor; -3-U.S. Serial No. 16/862,272Attorney Docket No. 49624-709.302 Preliminary Amendment and Response to Notice to File Missing Parts mailed May 6, 2020 
d) generating virtual quasi-infinite vertical planes extending from each measured line in [[the]] a first set of measured lines between the detected corners representing initial virtual walls of the space; 
physical ceiling and the initial virtual walls (ceiling intersections); 
f) detecting the ceiling intersections in the photos of the intersection points between the physical ceiling and the initial virtual walls and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 
g) receiving photos of wall openings; 
h) detecting the wall openings in the photos of the wall openings; 
i) detecting damage to the space in the photos of the physical corners of the physical floor, the photos of the intersection points between the physical ceiling and the initial virtual walls, or the wall openings; and 
j) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.

For claim 43, Examiner believes this claim should be amended in the following manner:
The method of claim 38, further comprising providing an interface allowing a user to move or adjust positions of one or more of: the detected corners of the virtual floor, intersection points between the virtual ceiling and the truncated virtual walls, segments of the truncated virtual walls, the wall openings, and the representation of the damage.



A non-transitory computer-readable storage medium storing instructions executable by at least one processor of a mobile electronic device to generate a three-dimensional (3D) model of a space by performing at least the following:
a) receiving a position and orientation of the [[electronic]] mobile electronic device and a ground plane in reference to a fixed coordinate system; 
b) receiving photos of physical corners of a physical floor in reference to the fixed coordinate system; 
c) detecting the physical corners of the physical floor in the photos of the physical corners of the physical floor and assemble the detected corners into a floorplan of the space with a virtual floor; 
d) generating virtual quasi-infinite vertical planes extending from each measured line in [[the]] a first set of measured lines between the detected corners representing initial virtual walls of the space; 
e) receiving photos of intersection points between a physical ceiling and the initial virtual walls (ceiling intersections); 
f) detecting the ceiling intersections in the photos of the intersection points between the physical ceiling and the initial virtual walls and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 
g) receiving photos of wall openings; 
h) detecting the wall openings in the photos of the wall openings; 
physical corners of the physical floor, the photos of the intersection points between the physical ceiling and the initial virtual walls, or the wall openings; and 
j) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.

For claim 49, Examiner believes this claim should be amended in the following manner:
The non-transitory computer-readable storage medium of claim 45, wherein the instructions are executable by the at least one processor of the mobile electronic device to provide an interface allowing a user to move or adjust positions of one or more of: the detected corners of the virtual floor, intersection points between the virtual ceiling and the truncated virtual walls, segments of the truncated virtual walls, the wall openings, and the representation of the damage.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909) (made of record of the IDS submitted 5/11/2020), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 5/11/2020) and Marche (U.S. Patent Application Publication 2016/0358384 A1).

The following is a claim comparison of claims 31-50 of the instant application and claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254.
Application No. 16/862,272
U.S. Patent No. 10,304,254
31. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising:


a) a camera; 

b) a screen; and c) an augmented reality (AR) application configured to perform at least the following: 





ii. receive photos of corners of a floor in reference to the fixed coordinate system; iii. detect the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor;







iv. generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 
v. receive photos of intersection points between a ceiling and the virtual walls (ceiling intersections); vi. detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a 
vii. receive photos of wall openings;-2-U.S. Serial No. 16/862,272Attorney Docket No. 49624-709.302 Preliminary Amendment andResponse to Notice to File Missing Parts mailed May 6, 2020viii. detect the wall openings in the photos of the wall openings; ix. detect damage to the space in the photos of the corners of the floor, the photos of the intersection points between the ceiling and the virtual walls, or the wall openings; and 
x. assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.



a) a camera configured to capture a sequence of images from a sequence of poses of the space; 

b) a screen configured to avow a user of the electronic device to interact with the AR application via an AR interface; and 
c) an AR engine configured to: 



ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the AR application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into the floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 


vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; viii) truncate the virtual walls to reflect a height of the 

ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and 





x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates.

2
33
2
34
4
35
5
36
6
37
11-13
38. A method of generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on an electronic device comprising a camera and a screen, the method comprising: 



a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 



b) receiving photos of corners of a floor in reference to the fixed coordinate system; c) detecting the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor; -3-U.S. Serial No. 16/862,272Attorney Docket No. 49624-709.302 Preliminary Amendment and Response to Notice to File Missing Parts mailed May 6, 2020 






d) generating virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 
e) receiving photos of intersection points between a ceiling and the virtual walls (ceiling intersections); f) detecting the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling; 

g) receiving photos of wall openings; h) detecting the wall openings in the photos of the wall openings; i) detecting damage to the space in the photos of the corners of the floor, the photos of the intersection points between the ceiling and the virtual walls, or the wall openings; and 
j) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.


i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 


iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the AR application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into the floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 

vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; viii) truncate the virtual walls to reflect a height of the ceiling in the space to generate a virtual ceiling; 

ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and 





x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates.

2
40
2
41
4
42
5
43
6
44
11-13
45. A non-transitory computer-readable storage medium storing instructions executable by at least one processor of a mobile electronic device to generate a three-dimensional (3D) model of a space by performing at least the following:



a) receiving a position and orientation of the electronic mobile device and a ground plane in reference to a fixed coordinate system; 



b) receiving photos of corners of a floor in reference to the fixed coordinate system; c) detecting the corners of the floor in the photos of the corners of the floor and assemble the detected corners 






d) generating virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 
e) receiving photos of intersection points between a ceiling and the virtual walls (ceiling intersections); f) detecting the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling; 

g) receiving photos of wall openings; h) detecting the wall openings in the photos of the wall openings; i) detecting damage to the space in the photos of the corners of the floor, the photos of the intersection points between the ceiling and the virtual walls, or the wall openings; and 
j) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the representation of the damage.



i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 


iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in 


vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; viii) truncate the virtual walls to reflect a height of the ceiling in the space to generate a virtual ceiling; 

ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and 





x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates.

2
47
2
48
5
49
6
50
11-13


Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909) (made of record of the IDS submitted 5/11/2020), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 5/11/2020) and Marche (U.S. Patent Application Publication 2016/0358384 A1).
For independent claim 31, claim 1 of U.S. Patent No. 10,304,254 does not disclose receiving photos of corners of the floor and detecting the corners of the floor in the photos of positions of the corners of the floor; receiving photos of intersection points between a ceiling and walls and detecting the ceiling intersections in the photos of intersection points between the ceiling and the walls; receiving photos of wall openings and detecting the wall openings in the photos of wall openings; detecting damage in photos and generating a 3D model with a representation of the damage. However, these limitations are well-known in the art as disclosed in Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Marche (U.S. Patent Application Publication 2016/0358384 A1). It would have been obvious to apply the use of a camera to capture and receive images of corners to appropriately perform corner detection to automatically detect corners within the captured images to appropriately model real-world objects (col. 1/lines 18-22; col. 
For dependent claims 32-37, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 mirror and recite the same limitations of claims 32-37 as set forth in the claim chart above. Therefore, claims 32-37 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254.
For independent claim 38, claim 1 of U.S. Patent No. 10,304,254 does not disclose receiving photos of corners of the floor and detecting the corners of the floor in the photos of positions of the corners of the floor; receiving photos of intersection points between a ceiling and walls and detecting the ceiling intersections in the photos of intersection points between the ceiling and the walls; receiving photos of wall openings and detecting the wall openings in the photos of wall openings; detecting damage in photos and generating a 3D model with a representation of the damage. However, these limitations are well-known in the art as disclosed in Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Marche (U.S. Patent Application Publication 2016/0358384 A1). It would have been obvious to apply the use of a camera to capture and receive images of corners to appropriately perform corner detection to automatically detect corners within the captured images to appropriately model real-world objects (col. 1/lines 18-22; col. 6/lines 13-38; col. 9/lines 1-17; and col. 13/lines 39-48) as taught in Se et al. (U.S. Patent 8,031,909). It would have been further obvious to apply the use of a camera to capture and receive images (page 2/par. 21) of intersection points between a ceiling 

For independent claim 45, claim 1 of U.S. Patent No. 10,304,254 does not disclose a non-transitory computer-readable storage medium storing instructions executable by a mobile electronic device for receiving photos of corners of the floor and detecting the corners of the floor in the photos of positions of the corners of the floor; receiving photos of intersection points between a ceiling and walls and detecting the ceiling intersections in the photos of intersection points between the ceiling and the walls; receiving photos of wall openings and detecting the wall openings in the photos of wall openings; detecting damage in photos and generating a 3D model with a representation of the damage. However, these limitations are well-known in the art as disclosed in Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Marche (U.S. Patent Application Publication 2016/0358384 A1). It would have been obvious to apply the use of a camera to capture and receive images of corners to appropriately perform corner detection to automatically detect corners within the captured images to appropriately model real-world objects (col. 1/lines 18-22; col. 6/lines 13-38; col. 9/lines 1-17; and col. 13/lines 39-48) as taught in Se et al. (U.S. Patent 8,031,909). It would have been further obvious to apply the use of a camera to capture and receive images (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) and to capture and receive 
.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 10,679,424 in view of Marche (U.S. Patent Application Publication 2016/0358384 A1).

The following is a claim comparison of claims 31-50 of the instant application and claims 1-3 and 5-10 of U.S. Patent No. 10,679,424.
Application No. 16/862,272
U.S. Patent No. 10,679,424
31. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising:

a) a camera; b) a screen; and c) an augmented reality (AR) application configured to perform at least the following: 

i. receive a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 







iv. generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 
v. receive photos of intersection points between a ceiling and the virtual walls (ceiling intersections); 

vi. detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling; 


vii. receive photos of wall openings;-2-U.S. Serial No. 16/862,272Attorney Docket No. 49624-709.302 Preliminary Amendment andResponse to Notice to File Missing Parts mailed May 6, 2020viii. detect the wall openings in the photos of the wall openings; ix. detect damage to the space in the photos of the corners of the floor, the photos of the intersection points between the ceiling and the virtual walls, or the wall openings; and 
x. assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the representation of the damage.


a) a camera configured to capture photos of the space; b) a screen configured to allow a user of the electronic device to interact with the AR application via an AR interface; and c) an AR engine configured to: 

i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 




v) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vi) receive, from the user via the AR interface, photos of intersection points between a ceiling and the virtual walls (ceiling intersections); 


vii) automatically detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; 

viii) receive, from the user via the AR interface, photos of wall openings; ix) automatically detect the wall openings in the photos of the wall openings; and 




x) assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the 

2
33
3
34
5
35
6
36
7
37
8-10
38. A method of generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on an electronic device comprising a camera and a screen, the method comprising: 



a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 



b) receiving photos of corners of a floor in reference to the fixed coordinate system; c) detecting the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor; -3-U.S. Serial No. 16/862,272Attorney Docket No. 49624-709.302 Preliminary Amendment and Response to Notice to File Missing Parts mailed May 6, 2020 



e) receiving photos of intersection points between a ceiling and the virtual walls (ceiling intersections); f) detecting the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling; 



g) receiving photos of wall openings; h) detecting the wall openings in the photos of the wall openings; i) detecting damage to the space in the photos of the corners of the floor, the photos of the intersection points between the ceiling and the virtual walls, or the wall openings; and 
j) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.



i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) receive, from the user via the AR interface, photos of corners of a floor in reference to the fixed coordinate system; iv) automatically detect the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 



vi) receive, from the user via the AR interface, photos of intersection points between a ceiling and the virtual walls (ceiling intersections); 
vii) automatically detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; 


viii) receive, from the user via the AR interface, photos of wall openings; ix) automatically detect the wall openings in the photos of the wall openings; and 





x) assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates.

2
40
3
41
5
42
6
43
7
44
8-10
45. A non-transitory computer-readable storage medium storing instructions executable by at least one mobile electronic device to generate a three-dimensional (3D) model of a space by performing at least the following:


a) receiving a position and orientation of the electronic mobile device and a ground plane in reference to a fixed coordinate system; 



b) receiving photos of corners of a floor in reference to the fixed coordinate system; c) detecting the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor; 



d) generating virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 
e) receiving photos of intersection points between a ceiling and the virtual walls (ceiling intersections); f) detecting the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the 



g) receiving photos of wall openings; h) detecting the wall openings in the photos of the wall openings; i) detecting damage to the space in the photos of the corners of the floor, the photos of the intersection points between the ceiling and the virtual walls, or the wall openings; and 
j) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.


i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 


iii) receive, from the user via the AR interface, photos of corners of a floor in reference to the fixed coordinate system; iv) automatically detect the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 


v) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vi) receive, from the user via the AR interface, photos of intersection points between a ceiling and the virtual walls (ceiling intersections); 
vii) automatically detect the ceiling intersections in the photos of the intersection points between the ceiling 


viii) receive, from the user via the AR interface, photos of wall openings; ix) automatically detect the wall openings in the photos of the wall openings; and 





x) assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates.

2
47
3
48
6
49
7
50
8-10


Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 10,679,424 in view of Marche (U.S. Patent Application Publication 2016/0358384 A1).
For independent claim 31, claim 1 of U.S. Patent No. 10,679,424 does not disclose detecting damage in photos and generating a 3D model with a representation of the damage. However, these limitations are well-known in the art as disclosed in Marche (U.S. Patent Application Publication 2016/0358384 A1). It would have been further obvious to apply the detection of damage within captured photos to generate a 
For dependent claims 32-37, claims 2, 3 and 5-10 of U.S. Patent No. 10,679,424 mirror and recite the same limitations of claims 32-37 as set forth in the claim chart above. Therefore, claims 32-37 are not distinct from claims 2, 3 and 5-10 of U.S. Patent No. 10,679,424.
For independent claim 38, claim 1 of U.S. Patent No. 10,679,424 does not disclose detecting damage in photos and generating a 3D model with a representation of the damage. However, these limitations are well-known in the art as disclosed in Marche (U.S. Patent Application Publication 2016/0358384 A1). It would have been further obvious to apply the detection of damage within captured photos to generate a corresponding 3D model showing the detected damage to appropriately illustrate damage to a viewer (page 2/par. 28 and page 3/par. 39) as disclosed in Marche (U.S. 
For dependent claims 39-44, claims 2, 3 and 5-10 of U.S. Patent No. 10,679,424 mirror and recite the same limitations of claims 39-44 as set forth in the claim chart above. Therefore, claims 39-44 are not distinct from claims 2, 3 and 5-10 of U.S. Patent No. 10,679,424.
For independent claim 45, claim 1 of U.S. Patent No. 10,679,424 does not disclose a non-transitory computer-readable storage medium storing instructions executable by a mobile electronic device for detecting damage in photos and generating a 3D model with a representation of the damage. However, these limitations are well-known in the art as disclosed in Marche (U.S. Patent Application Publication 2016/0358384 A1). It would have been obvious to apply the use of a memory as a non-transitory computer-readable storage medium for storing instructions for execution by a mobile electronic device (page 2/par. 21 and 26) to perform detection of damage within captured photos to generate a corresponding 3D model showing the detected damage 
For dependent claims 46-50, claims 2, 3 and 6-10 of U.S. Patent No. 10,679,424 mirror and recite the same limitations of claims 46-50 as set forth in the claim chart above. Therefore, claims 46-50 are not distinct from claims 2, 3 and 6-10 of U.S. Patent No. 10,679,424.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
For independent claim 31, this claim establishes initial “a/the corners” and then establishes “a/the detected corners.” However, in step ix, this claim refers to “the corners” and it is indefinite and unclear whether “the corners” refers to the initial “a/the corners” or to the “a/the detected corners.” Likewise, this claim establishes initial “a/the floor” and then establishes “a virtual floor.” However, in step ix, this claim refers to “the floor” and it is indefinite and unclear whether “the floor” refers to the initial “a/the floor” or to the “a virtual floor.” Likewise, this claim establishes initial “a/the ceiling” and then establishes “a virtual ceiling.” However, in step ix, this claim refers to “the ceiling” and it is indefinite and unclear whether “the ceiling” refers to the initial “a/the ceiling” or to the “a virtual ceiling.” Likewise, this claim establishes initial “(the) virtual walls” and then establishes “truncated virtual walls.” However, in step ix, this claim refers to “the virtual walls” and it is indefinite and unclear whether “the walls” refers to the initial “(the) virtual walls” or to the “truncated virtual walls.” Examiner has suggested the amendment of example prefixes as set forth in the claim objections discussed above to resolve the ambiguity of the claims. 
For dependent claims 32-37, these claims depend from independent claim 31 and accordingly inherit the deficiencies of claim 31. Therefore, claims 32-37 are rejected under 35 U.S.C. 112(b) as indefinite.
Furthermore, for dependent claim 36, this claim likewise recites “the corners” and “the floor” and it is unclear and indefinite whether “the corners” refers to the initial “a/the corners” or to the “a/the detected corners” and whether “the floor” refers to the initial 
For independent claim 38, this claim establishes initial “a/the corners” and then establishes “a/the detected corners.” However, in step i, this claim refers to “the corners” and it is indefinite and unclear whether “the corners” refers to the initial “a/the corners” or to the “a/the detected corners.” Likewise, this claim establishes initial “a/the floor” and then establishes “a virtual floor.” However, in step i, this claim refers to “the floor” and it is indefinite and unclear whether “the floor” refers to the initial “a/the floor” or to the “a virtual floor.” Likewise, this claim establishes initial “a/the ceiling” and then establishes “a virtual ceiling.” However, in step i, this claim refers to “the ceiling” and it is indefinite and unclear whether “the ceiling” refers to the initial “a/the ceiling” or to the “a virtual ceiling.” Likewise, this claim establishes initial “(the) virtual walls” and then establishes “truncated virtual walls.” However, in step i, this claim refers to “the virtual walls” and it is indefinite and unclear whether “the walls” refers to the initial “(the) virtual walls” or to the “truncated virtual walls.” Examiner has suggested the amendment of example prefixes as set forth in the claim objections discussed above to resolve the ambiguity of the claims. 
For dependent claims 39-44, these claims depend from independent claim 38 and accordingly inherit the deficiencies of claim 38. Therefore, claims 39-44 are rejected under 35 U.S.C. 112(b) as indefinite.
Furthermore, for dependent claim 43, this claim likewise recites “the corners” and “the floor” and it is unclear and indefinite whether “the corners” refers to the initial “a/the 
For independent claim 45, this claim establishes initial “a/the corners” and then establishes “a/the detected corners.” However, in step i, this claim refers to “the corners” and it is indefinite and unclear whether “the corners” refers to the initial “a/the corners” or to the “a/the detected corners.” Likewise, this claim establishes initial “a/the floor” and then establishes “a virtual floor.” However, in step i, this claim refers to “the floor” and it is indefinite and unclear whether “the floor” refers to the initial “a/the floor” or to the “a virtual floor.” Likewise, this claim establishes initial “a/the ceiling” and then establishes “a virtual ceiling.” However, in step i, this claim refers to “the ceiling” and it is indefinite and unclear whether “the ceiling” refers to the initial “a/the ceiling” or to the “a virtual ceiling.” Likewise, this claim establishes initial “(the) virtual walls” and then establishes “truncated virtual walls.” However, in step i, this claim refers to “the virtual walls” and it is indefinite and unclear whether “the walls” refers to the initial “(the) virtual walls” or to the “truncated virtual walls.” Examiner has suggested the amendment of example prefixes as set forth in the claim objections discussed above to resolve the ambiguity of the claims. 
For dependent claims 46-50, these claims depend from independent claim 45 and accordingly inherit the deficiencies of claim 45. Therefore, claims 46-50 are rejected under 35 U.S.C. 112(b) as indefinite.

Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES TSENG/           Primary Examiner, Art Unit 2613